Exhibit 10.1

EXECUTION COPY

SHAREHOLDERS’ AGREEMENT

DATED AS OF MARCH 31, 2009

AMONG

POLARIS ACQUISITION CORP.

AND

THE PERSONS LISTED ON THE SCHEDULES HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS Section 1.1    Definitions    1 ARTICLE II
BOARD RIGHTS; MANAGEMENT ARRANGEMENTS Section 2.1    Board of Directors    10
Section 2.2    Founder Replacement Director    10 Section 2.3    Apollo
Replacement Director    10 Section 2.4    Termination of Director Appointment
Right    10 Section 2.5    Unaffiliated Director    10 Section 2.6    Company
Preferred Shareholders    11 Section 2.7    Voting Rights    11 ARTICLE III
TRANSFER RESTRICTIONS Section 3.1    Company Common Shareholders Transfer
Restrictions    11 Section 3.2    Company Preferred Shareholders Transfer
Restrictions    11 Section 3.3    Founder Transfer Restrictions    12
Section 3.4    Voting of Escrowed Shares    13 ARTICLE IV REGISTRATION RIGHTS
Section 4.1    Demand Registration    13 Section 4.2    Piggy-Back Registration
   18 Section 4.3    Registrations Pursuant to Rule 415    20 ARTICLE V
REGISTRATION PROCEDURES Section 5.1    Filings; Information    22 Section 5.2   
Obligation to Suspend Distribution    25 Section 5.3    Registration Expenses   
26

 

i



--------------------------------------------------------------------------------

Section 5.4

   Information    27

Section 5.5

   Additional Registration Procedures for the Company Preferred Shareholders   
27

ARTICLE VI

INDEMNIFICATION AND CONTRIBUTION

Section 6.1

   Indemnification by Parent    29

Section 6.2

   Indemnification by the Registrable Securityholders    29

Section 6.3

   Conduct of Indemnification Proceedings    30

Section 6.4

   Contribution    31

ARTICLE VII

RULE 144 REPORTING

Section 7.1

   Rule 144    31

ARTICLE VIII

TERMINATION; MERGERS AND RECAPITALIZATIONS

Section 8.1

   Termination    32

Section 8.2

   Mergers and Recapitalizations    32

ARTICLE IX

MISCELLANEOUS

Section 9.1

   Charter and Bylaws    33

Section 9.2

   Other Registration Rights    33

Section 9.3

   Assignment; No Third Party Beneficiaries    33

Section 9.4

   Notices    33

Section 9.5

   Severability    34

Section 9.6

   Counterparts    36

Section 9.7

   Entire Agreement    36

Section 9.8

   Modifications and Amendments    36

Section 9.9

   Joinder    36

Section 9.10

   Titles and Headings    36

Section 9.11

   Waivers and Extensions    36

Section 9.12

   Remedies Cumulative    36

Section 9.13

   Governing Law    36

Section 9.14

   Waiver of Trial by Jury    36

Section 9.15

   Effectiveness    36

Section 9.16

   Exclusive Jurisdiction    36

Section 9.17

   Construction    37

 

ii



--------------------------------------------------------------------------------

THIS SHAREHOLDERS’ AGREEMENT (this “Agreement”), dated as of March 31, 2009,
among Polaris Acquisition Corp. (“Parent”), a Delaware corporation, and each of
the Persons listed on Schedule I hereto (each, a “Company Common Shareholder”
and, collectively, the “Company Common Shareholders”), the Persons listed on
Schedule II hereto (each a “Company Preferred Shareholder” and, collectively,
the “Company Preferred Shareholders”), and the Persons listed on Schedule III
hereto (each, a “Founder” and, collectively, the “Founders”).

In consideration of the mutual covenants and agreements herein contained and
other good and valid consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The following capitalized terms used herein have the
following meanings:

“Affiliate” means, with respect to any Person, (a) any other Person which
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and (b) any Person
who shares a common investment advisor. The term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) as used with
respect to any Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such person or
entity, whether through the ownership of voting securities, by contract or
otherwise.

“Agreement” means this Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Apollo” mean Communications Investors LLC.

“Apollo Designee” has the meaning set forth in Section 2.1(b).

“Apollo Replacement Director” has the meaning set forth in Section 2.3.

“Apollo Voting Shares” has the meaning set forth in Section 2.4.

“Appraisal Procedure” means the following procedure to determine the Fair Market
Value of the Common Stock (the “Valuation Amount”). The Valuation Amount shall
be determined in good faith by the Board with written notice thereof to the
Company Preferred Shareholders describing in reasonable detail the methodology
used by the Board in making the determination; provided, however, that if any
Required Holders shall object to the Valuation Amount in writing within fifteen
(15) days of receipt of notice of the Valuation Amount, the Valuation Amount
shall be determined by an investment banking firm of national reputation, which
firm shall be reasonably acceptable to the Board and the Required Holders. If
the Board and the Required Holders are unable to agree upon an acceptable
investment banking firm within ten (10) days after the date either party
proposed that one be selected, the investment banking



--------------------------------------------------------------------------------

firm will be selected by an arbitrator located in New York City, New York,
selected by the American Arbitration Association (or if such organization ceases
to exist, the arbitrator shall be chosen by a court of competent jurisdiction).
The arbitrator shall select the investment banking firm (within ten (10) days of
his appointment) from a list, jointly prepared by the Board and the Required
Holders, of not more than six (6) investment banking firms of national
reputation in the United States, of which no more than three (3) may be named by
the Board and no more than three (3) may be named by the Required Holders. The
arbitrator may consider, within the ten (10) day period allotted, arguments from
the parties regarding which investment banking firm to choose, but the selection
by the arbitrator shall be made in its sole discretion from the list of six (6).
The Board and the Required Holders shall submit their respective valuations and
other relevant data to the investment banking firm, and the investment banking
firm shall, within thirty (30) days of its appointment, make its own
determination of the Valuation Amount. The determination of the final Valuation
Amount by such investment banking firm shall be final and binding upon the
parties. Parent shall bear all of the fees and expenses of the investment
banking firm and arbitrator (if any) used to determine the Valuation Amount
unless the final Valuation Amount is within 5% of the Valuation Amount
determined by the Board and set forth in the initial notice thereof, in which
case, Parent shall bear one-half of such fees and expenses, and the Company
Preferred Shareholders requesting such appraisal procedure shall bear one-half
of such fees and expenses (on a Pro Rata basis among such Company Preferred
Shareholders based on their relative levels of ownership of Common Stock
(excluding shares of Common Stock owned beneficially or of record prior to the
Closing)). If required by any such investment banking firm or arbitrator, Parent
shall execute a retainer and engagement letter containing reasonable terms and
conditions, including, without limitation, customary provisions concerning the
rights of indemnification and contribution by Parent in favor of such investment
banking firm or arbitrator and its officers, directors, partners, employees,
agents and Affiliates.

“Blackout Period” has the meaning set forth in Section 5.1(c).

“Board” means the board of directors of Parent.

“Business Day” means any day that is not a Saturday or Sunday or a day on which
banks are required or permitted to be closed in the State of New York.

“Change of Control or Reorganization Event” has the meaning set forth in Exhibit
A to the Merger Agreement.

“Closing” the closing of the Merger.

“Closing Date” means March 31, 2009.

“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.

“Common Escrowed Earnout Shares” has the meaning set forth in Exhibit A to the
Merger Agreement.

 

2



--------------------------------------------------------------------------------

“Common Stock” means the common stock, par value $0.0001 per share, of Parent
and any other capital stock of any class or series of Parent and any shares of
capital stock issuable upon the conversion, exercise or exchange of securities
of Parent convertible into, or exercisable or exchangeable for, any such common
stock or other capital stock of Parent.

“Common Transaction Shares” has the meaning set forth in Section 2.6(c) of the
Merger Agreement.

“Company” means Hughes Telematics, Inc., a Delaware corporation.

“Company Common Shareholder” has the meaning set forth in the preamble to this
Agreement.

“Company Common Shareholder Demand Registration” has the meaning set forth in
Section 4.1(a).

“Company Common Shareholder Demand Participant” has the meaning set forth in
Section 4.1(a).

“Company Preferred Shareholder” has the meaning set forth in the preamble to
this Agreement.

“Company Preferred Shareholder Demand Registration” has the meaning set forth in
Section 4.1(b).

“Company Preferred Shareholder Demand Participant” has the meaning set forth in
Section 4.1(b).

“Converted Options” has the meaning set forth in Section 2.6(g) of the Merger
Agreement.

“Converted Options Shares” has the meaning set forth in Section 2.6(g) of the
Merger Agreement.

“Converting Party” has the meaning set forth in Section 4.1(f)(ii).

“Co-Sale Agreement” means the Amended and Restated Co-Sale and Stock Restriction
Agreement, dated as of March 12, 2009, by and among the Company, Apollo, the
Company Preferred Shareholders and certain other securityholders of the Company.

“Delay Period” has the meaning set forth in Section 5.1(a).

“Demand Registration” means either (i) a Company Common Shareholder Demand
Registration, (ii) a Company Preferred Shareholder Demand Registration or
(iii) a Founder Demand Registration, as the case may be.

“Demand Participant” means (i) the Company Common Shareholder Demand
Participants if a Company Common Shareholder Demand Registration is demanded
pursuant to Section 4.1(a), (ii) the Company Preferred Shareholder Demand
Participant if a Company Preferred Shareholder Demand Registration is demanded
pursuant to Section 4.1(b), or (iii) a Company Founder Demand Participant if a
Founder Demand Registration is demanded pursuant to Section 4.1(c).

 

3



--------------------------------------------------------------------------------

“Demanding Party” means (i) the Majority-in-interest of the Company Common
Shareholders if a Company Common Shareholder Demand Registration is demanded
pursuant to Section 4.1(a), (ii) the Required Holders if a Company Preferred
Shareholder Demand Registration is demanded pursuant to Section 4.1(b), or
(iii) a Majority-in-interest of the Founders if a Founder Demand Registration is
demanded pursuant to Section 4.1(c).

“Earnout Options” has the meaning set forth in Section 2.6(g) of the Merger
Agreement.

“Effectiveness Deadline” has the meaning set forth in Section 4.3(c)(i).

“Effectiveness Failure” has the meaning set forth in Section 4.3(c)(ii).

“Effectiveness Period” has the meaning set forth in Section 5.1(c).

“Escrow Agreement” means the Escrow Agreement, dated as of the date hereof,
between Parent, Communications Investors LLC, as escrow representative, and
Continental Stock Transfer & Trust Company, as escrow agent.

“Escrowed Earnout Shares” has the meaning set forth in Exhibit A to the Merger
Agreement.

“Escrowed Indemnity Shares” has the meaning set forth in Section 2.10 of the
Merger Agreement.

“Escrowed Sponsor Earnout Shares” has the meaning set forth in Section 2.8(b) of
the Merger Agreement.

“Escrow Period” means the period of time up until no Escrowed Earnout Shares or
Escrowed Indemnity Shares remain in escrow pursuant to the Escrow Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

“Fair Market Value” means $10 (subject to adjustments for stock dividends, stock
splits, reverse stock splits, combinations and similar events); provided,
however, that to the extent that Parent elects to pay any portion of the penalty
set forth in Section 4.3(c)(ii) in additional shares of Common Stock, then for
purposes of determining the number of shares to be so issued as payment “Fair
Market Value” shall mean the average closing price of a share of the Common
Stock as reported on the principal exchange, electronic trading network or
recognized quotation system on which the Common Stock is then listed or quoted
over the ten (10) trading days ending on, as the case may be, the six (6) month
anniversary of the Closing, the last Business Day of each thirty (30) day period
thereafter, or the date a Registration Statement is declared effective;
provided, further, that, in the event the shares are not listed for trading on
an

 

4



--------------------------------------------------------------------------------

exchange or quoted on an electronic trading network or recognized quotation
system, the Fair Market Value shall be determined in accordance with the
Appraisal Procedure; provided, further, that if, on the first date of any
Effectiveness Failure and at any time thereafter, the number of shares of Common
Stock outstanding immediately following the consummation of the Merger has been
or is increased or decreased by stock dividends, stock splits, reverse splits,
combinations or similar transactions, then, following the record date or
effective date to determine shares affected by such a transaction, the portion
of the penalty to be paid in shares of Common Stock shall be appropriately
decreased or increased by multiplying the amount of shares specified by a
fraction, the numerator of which is the number of shares of Common Stock
outstanding immediately prior to such change and the denominator of which is the
number of shares of Common Stock outstanding immediately after such change.

“First Target” has the meaning set forth in Section 2.8(c) of the Merger
Agreement.

“Form S-3” means Form S-3 or any similar short-form registration which may be
available at such time.

“Founder” has the meaning set forth in the preamble to this Agreement.

“Founder Demand Registration” has the meaning set forth in Section 4.1(c).

“Founder Demand Participant” has the meaning set forth in Section 4.1(c).

“Founder Replacement Director” has the meaning set forth in Section 2.2.

“Founder Shares” means the shares of Common Stock owned or held by the Founders,
including shares of Common Stock issued to the Founders upon exercise of the
Founder Warrants.

“Founder Warrants” means the warrants purchased privately by certain of the
Founders simultaneously with the consummation of Parent’s initial public
offering.

“Full Cooperation” means, in connection with any underwritten offering, where,
in addition to the cooperation otherwise required by this Agreement, (a) members
of senior management of Parent (including the chief executive officer and chief
financial officer) fully cooperate with the underwriter(s) in connection
therewith and make themselves available to participate in “due diligence”
sessions and “road-show” and other customary marketing activities in such
locations (domestic and foreign) as recommended by the underwriter(s), including
conference calls and one-on-one meetings with prospective purchasers of the
Registrable Securities, and (b) Parent prepares preliminary and final
prospectuses for use in connection therewith containing such additional
information as reasonably requested by the underwriter(s) (in addition to the
minimum amount of information required by law, rule or regulation).

“Fully Marketed Underwritten Offering” means an underwritten offering in which
there is Full Cooperation.

 

5



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state, local or foreign government,
executive official thereof, governmental or regulatory authority, agency or
commission, including courts of competent jurisdiction, domestic or foreign.

“Indemnified Party” has the meaning set forth in Section 6.3.

“Indemnifying Party” has the meaning set forth in Section 6.3.

“Lock-up Agreement” has the meaning set forth in Section 4.1(e)(i).

“Majority-in-interest” means, as to any group of Persons from time to time, the
owners of greater than fifty percent (50%) of the Common Stock held by such
Persons on a fully-diluted basis.

“Maximum Number of Shares” has the meaning set forth in Section 4.1(f).

“Merger” means the transaction contemplated by the Second Amended and Restated
Agreement and Plan of Merger, dated as of March 12, 2009 (as amended, restated,
supplemented or otherwise modified, the “Merger Agreement”), by and between
Parent and the Company.

“Notices” has the meaning set forth in Section 9.4.

“Parent” means Polaris Acquisition Corp., a Delaware corporation (as such entity
will be renamed HUGHES Telematics, Inc. in the Merger).

“Permitted Company Common Shareholder Transferees” has the meaning set forth in
Section 3.1(a).

“Permitted Company Preferred Shareholder Transferees” has the meaning set forth
in Section 3.2(a).

“Permitted Founder Transferees” has the meaning set forth in Section 3.3(b).

“Permitted Founder Earnout Shares Transferees” has the meaning set forth in
Section 3.3(a).

“Permitted Founder Warrants Transferees” has the meaning set forth in
Section 3.3(b).

“Permitted Transferees” has the meaning set forth in Section 3.2(a).

“Person” means an individual, a partnership (general or limited), a corporation,
a limited liability company, an association, a joint stock company, Governmental
Authority, a business or other trust, a joint venture, any other business entity
or an unincorporated organization.

“Piggy-Back Registration” has the meaning set forth in Section 4.2(a).

 

6



--------------------------------------------------------------------------------

“Pro Rata” means as to a particular Person, pro rata in accordance with the
number of shares of Common Stock that each such Person has requested be included
in a respective Registration, regardless of the number of shares of Common Stock
held by each such Person.

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.

“Registrable Securities” means (i) all Common Stock owned or held by the Company
Common Shareholders (and the Permitted Company Common Shareholder Transferees),
(ii) all Common Stock owned or held by the Company Preferred Shareholders (and
the Permitted Company Preferred Shareholder Transferees), other than any Common
Stock owned or held by the Company Preferred Shareholders as a result of the
units sold to the Company Preferred Shareholders under Parent’s Registration
Statement on Form S-1 (File No. 333-145759), (iii) all Common Stock and Founder
Warrants and shares of Common Stock underlying Founder Warrants owned or held by
the Founders (and the Permitted Founder Transferees), together with any shares
of Common Stock issued in respect of any of the foregoing upon a stock split,
distribution or otherwise. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when: (a) a Registration
Statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been
Transferred in accordance with such Registration Statement; (b) such securities
shall have been otherwise Transferred, new certificates for them not bearing a
legend restricting further Transfer shall have been delivered by Parent and
subsequent public distribution of them shall not require Registration under the
Securities Act; (c) such securities shall have ceased to be outstanding; or
(d) the Registrable Securities are saleable under Rule 144 and not subject to
the volume restriction therein; provided, however, that if, within four
(4) years after the date of this Agreement, any shares of Common Stock cease to
be Registrable Securities by virtue of clause (d) above and Rule 144
subsequently becomes unavailable to permit the resale thereof, such shares shall
once again be considered Registrable Securities; provided, further, if, four
(4) years after the date of this Agreement, any shares of Common Stock cease to
be Registrable Securities by virtue of clause (d) above and Rule 144
subsequently becomes unavailable to permit the sale thereof, such shares shall
not be Registrable Securities. Notwithstanding anything herein to the contrary,
for purposes of Sections 4.1, 4.2 and 4.3(a) and (b), the term “Registrable
Securities” shall only include those Registrable Securities for which the
Transfer restriction applicable to such Registrable Securities, as set forth in
Section 3.1 hereof, has expired, and for purposes of Section 4.3(c), the term
“Registrable Securities” shall mean all Registrable Securities irrespective of
the Transfer restrctions set forth in Section 3.1.

“Registrable Securityholders” means, for so long as any such Person holds
Registrable Securities, collectively, (i) the Founders, (ii) the Company
Preferred Shareholders, (iii) the Company Common Shareholders, and (iv) Persons
who or which have acquired shares of Registrable Securities from, and are
Permitted Transferees of, any of the Persons referred to in clauses (i),
(ii) and (iii) or their Permitted Transferees (or any combination of the
foregoing).

 

7



--------------------------------------------------------------------------------

“Registrable Securityholders Indemnified Party” has the meaning set forth in
Section 6.1.

“Registration Statement” means a registration statement filed by Parent with the
Commission in compliance with the Securities Act and the rules and regulations
promulgated thereunder for a public offering and sale of Common Stock (other
than a registration statement on Form S-4 or Form S-8, or their successors, or
any registration statement covering only securities proposed to be issued in
exchange for securities or assets of another entity).

“Required Holders” means the Company Preferred Shareholders that own Common
Stock with a RH Fair Market Value of at least $10,000,000, in the aggregate;
provided, however, that, notwithstanding anything herein to the contrary, a
majority-in-interest (based on the relative number of Registrable Securities
held by each of them) of the Company Preferred Shareholders listed on Schedule
IV hereto shall be entitled to at least one Company Preferred Shareholder Demand
Registration pursuant to Section 4.1(b) hereof.

“RH Fair Market Value” means the average closing price of a share of the Common
Stock as reported on the principal exchange, electronic trading network or
recognized quotation system on which the Common Stock is then listed or quoted
over the ten (10) most recent trading days; provided, that, in the event the
shares are not listed for trading on an exchange or quoted on an electronic
trading network or recognized quotation system, the RH Fair Market Value shall
be determined in good faith by the Board, subject to reasonable and customary
appraisal rights of the Company Preferred Shareholders.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission as a replacement thereto
having substantially the same effect as such rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission as a replacement thereto
having substantially the same effect as such rule.

“Second Target” has the meaning set forth in Section 2.8(d) of the Merger
Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

“Series B Purchase Agreement” means the Stock Purchase Agreement dated as of
March 12, 2009, by and among the Company and the Company Preferred Shareholders.

“Stock Escrow Agreement” means the Stock Escrow Agreement, dated as of
January 11, 2008, by and among Parent, certain of the Founders and Continental
Stock Transfer & Trust Company.

 

8



--------------------------------------------------------------------------------

“Subscription Agreement” means the Subscription Agreements, in the form filed as
an exhibit to Parent’s Registration Statement on Form S-1 (File No. 333-145759),
among Polaris, Graubard Miller and each of the Founders.

“Suspension Notice” has the meaning set forth in Section 5.1(c).

“Third Target” has the meaning set forth in Section 2.8(e) of the Merger
Agreement.

“Trading Market” shall mean whichever of the New York Stock Exchange, the New
York Stock Exchange Alternext, the Nasdaq Global Select Market, the Nasdaq
Global Market, the Nasdaq Capital Market, the OTC Bulletin Board, or in each
case, any successor market, the Common Stock is listed or quoted on for trading
on the date in question.

“Transfer” means to (a) directly or indirectly offer, sell, contract to sell,
exchange, pledge or otherwise dispose of any Common Stock or other equity
securities of Parent, (b) enter into any transaction which is designed to, or
would reasonably be expected to, result in the disposition, whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise, of Common Stock or other equity securities of Parent (including the
filing or participation in the filing of a Registration Statement with the
Commission), or (c) establish or increase a put equivalent position or liquidate
or decrease a call equivalent position relating to Common Stock or other equity
securities of Parent within the meaning of Section 16 of the Exchange Act and
the rules and regulations promulgated thereunder. “Transferred” and “Transferee”
each have a correlative meaning.

“Unaffiliated Directors” means an “independent” director as defined in the
applicable stock exchange rules who has not had, for the preceding two years, a
material relationship with Apollo Global Management, LLC or its Affiliates.

“Underwriter” or “Underwriters” means a securities dealer or dealers who
purchases any Registrable Securities as principal in an Underwritten Offering
and not as part of such dealer’s or dealers’ market-making activities.

“Underwritten Offering” means a sale of securities of Parent to an Underwriter
or Underwriters for reoffering to the public.

“Warrant Escrow Agreement” means the Warrant Escrow Agreement, dated as of
January 11, 2008, by and among Parent, certain of the Founders and Continental
Stock Transfer & Trust Company.

 

9



--------------------------------------------------------------------------------

ARTICLE II

BOARD RIGHTS; MANAGEMENT ARRANGEMENTS

Section 2.1 Board of Directors. Simultaneously with the Closing, Parent shall
take all necessary actions within its control, in order to cause:

(a) Authorized Number. The number of directors serving on the Board to be nine
(9).

(b) Members. The election to the Board of the following persons: (i) Jeffrey A.
Leddy, Andrew D. Africk, Matthew H. Nord, Aaron Stone, Steven Martinez and
Warren Lieberfarb, each of whom was designated by Apollo (each, an “Apollo
Designee”), (ii) Marc V. Byron, who was designated by the Board, and
(iii) Andrew P. Hines and Mark Van Stekelenburg, each of whom was mutually
designated by the Board together with Apollo.

Section 2.2 Founder Replacement Director. In the event of the death, disability,
disqualification, resignation or removal of Marc Byron or his failure to be
elected prior to the expiration of the Escrow Period, Parent shall nominate for
election to the Board a replacement (the “Founder Replacement Director”)
identified by a Majority-in-interest of the Founders, who shall be entitled to
serve until the expiration of the Escrow Period. In the event of the death,
disability, disqualification, resignation or removal of the Founder Replacement
Director prior to the expiration of the Escrow Period, a new Founder Replacement
Director shall be identified by a Majority-in-interest of the Founders, who
shall be entitled to serve until the expiration of the Escrow Period. Such
Founder Replacement Director must meet all applicable requirements or
qualifications under applicable law, stock exchange rules and Parent’s
organizational documents to be a member of the Board. Nothing herein shall be
deemed to require that any party hereto, or any Affiliate thereof, act or be in
violation of any applicable provision of law, legal duty or requirement, or
stock exchange or stock market rule.

Section 2.3 Apollo Replacement Director. In the event of the death, disability,
disqualification, resignation or removal of any Apollo Designee or failure of
any Apollo Designee to be elected prior to the expiration of the Escrow Period,
Apollo shall nominate for election to the Board a replacement (the “Apollo
Replacement Director”) identified by Apollo, who shall be entitled to serve
until the expiration of the Escrow Period. In the event of the death,
disability, disqualification, resignation or removal of the Apollo Replacement
Director prior to the expiration of the Escrow Period, a new Apollo Replacement
Director shall be identified by Apollo, who shall be entitled to serve until the
expiration of the Escrow Period. Such Apollo Replacement Director shall meet any
applicable requirements or qualifications under applicable law, stock exchange
rules and Parent’s organizational documents to be a member of the Board. Nothing
herein shall be deemed to require that any party hereto, or any Affiliate
thereof, act or be in violation of any applicable provision of law, legal duty
or requirement, or stock exchange or stock market rule.

Section 2.4 Termination of Director Appointment Right. Apollo shall vote all
shares of Common Stock held of record or beneficially owned by Apollo, but only
to the extent it exercises voting power with respect to such shares (the “Apollo
Voting Shares”) in favor of Marc Byron or the Founder Replacement Director
nominated by Parent until the earlier of (i) the termination of the Escrow
Period and (ii) the date when the Founders hold less than fifty percent (50%) of
the outstanding shares of Common Stock held by the Founders at the Closing.

Section 2.5 Unaffiliated Director. Apollo shall vote the Apollo Voting Shares
such that, for the duration of the Escrow Period, the Board shall at all times
include Marc Byron or the Founder Replacement Director or, if no such person is
still a member of the Board, at least one Unaffiliated Director.

 

10



--------------------------------------------------------------------------------

Section 2.6 Company Preferred Shareholders. The provisions of this Article II do
not apply to the Company Preferred Shareholders, the Company Common Shareholders
(other than Apollo) or the Founders, except with respect to the right of the
Founders to identify Founder Replacement Directors pursuant to Section 2.2.

Section 2.7 Voting Rights. Notwithstanding anything herein to the contrary, the
agreements, rights and obligations set forth in this Article II are between
Parent and Apollo and, separately, between Parent and the Founders.

ARTICLE III

TRANSFER RESTRICTIONS

Section 3.1 Company Common Shareholders Transfer Restrictions.

(a) Each Company Common Shareholder agrees not to Transfer any Common
Transaction Shares or Converted Option Shares underlying Converted Options, in
each case for twenty-four (24) months following the Closing, except (i) by gift
to a member of such Company Common Shareholder’s immediate family or to a trust,
the beneficiary of which is such Company Common Shareholder or a member of such
Company Common Shareholder’s immediate family, (ii) by virtue of the laws of
descent and distribution upon death of such Company Common Shareholder, (iii) to
an Affiliate or (iv) pursuant to a qualified relations order; provided, however,
that such permissive transfers shall be implemented only upon the respective
transferee’s written agreement to be bound by the terms and conditions of this
Agreement in accordance with Section 9.9 hereof (the “Permitted Company Common
Shareholder Transferees”).

(b) Each Company Common Shareholder agrees not to Transfer any Common Escrowed
Earnout Shares or Converted Option Shares underlying Earnout Options until
(i) with respect to such shares released from escrow upon, the achievement of
the First Target between the first and second anniversaries (including on the
second anniversary) of the Closing Date, twelve (12) months following the
distribution to Company Common Shareholders of such shares from escrow and
(ii) with respect to such shares released from escrow upon the achievement of
the First Target after the second anniversary of the Closing Date, the Second
Target and Third Target, the earlier of (x) six (6) months following the
distribution to Company Common Shareholders of such shares from escrow or
(y) the fifth anniversary of the Closing Date; provided, however, that, subject
to compliance with Section 9.9 hereof, Company Common Shareholders may Transfer
any Common Escrowed Earnout Shares or Converted Option Shares underlying Earnout
Options to Permitted Company Common Shareholder Transferees without restriction
at any time.

Section 3.2 Company Preferred Shareholders Transfer Restrictions.

(a) Subject to Section 3.2(b), each Company Preferred Shareholder agrees not to
Transfer any Preferred Transaction Shares for six (6) months following the
Closing,

 

11



--------------------------------------------------------------------------------

except (i) by gift to a member of such Company Preferred Shareholder’s immediate
family or to a trust, the beneficiary of which is such Company Preferred
Shareholder or a member of such Company Preferred Shareholder’s immediate
family, (ii) by virtue of the laws of descent and distribution upon death of
such Company Preferred Shareholders, (iii) to an Affiliate or (iv) pursuant to a
qualified relations order; provided, however, that such permissive transfers
shall be implemented only upon the respective transferee’s written agreement to
be bound by the terms and conditions of this Agreement in accordance with
Section 9.9 hereof (the “Permitted Company Preferred Shareholder Transferees”
and together with the Permitted Company Common Shareholder Transferees and
Permitted Founder Transferees, the “Permitted Transferees”).

(b) Parent shall promptly provide notice to each Company Preferred Shareholder
of any discretionary waiver or early termination of the Transfer restrictions of
any Company Common Shareholder, Founder or officer or director of Parent and
cause each Company Preferred Shareholder to receive, on a proportionate basis,
the benefit of any such waiver or termination.

Section 3.3 Founder Transfer Restrictions.

(a) Each Founder agrees not to Transfer any Founder Shares for twelve
(12) months following the Closing, except (i) by gift to a member of the
Founder’s immediate family or to a trust, the beneficiary of which is a Founder
or a member of a Founder immediate family, (ii) by virtue of the laws of descent
and distribution upon death of any Founder, or (iii) pursuant to a qualified
domestic relations order; provided, however, that such permissive transfers
shall be implemented only upon the respective transferee’s written agreement to
be bound by the terms and conditions of this Agreement, in accordance with
Section 9.9 hereof, and the Stock Escrow Agreement (the “Permitted Founder
Earnout Shares Transferees”).

(b) Each Founder agrees not to Transfer any Founder Warrant for forty-five
(45) days following the Closing, except (i) upon the dissolution and liquidation
of a Founder and the distribution of assets to its members; (ii) by gift to a
immediate family member of a Founder’s members or to a trust, the beneficiary of
which is a member of the Founder or a member of the immediate family of the
Founder members, (iii) by virtue of the laws of descent and distribution upon
death of any member of a Founder, or (iv) pursuant to a qualified domestic
relations order; provided, however, that such permissive transfers may be
implemented only upon the respective transferee’s written agreement to be bound
by the terms and conditions of this Agreement, in accordance with Section 9.9
hereof, and of the Subscription Agreement signed by the Founder (the “Permitted
Founder Warrant Transferees” and, together with the Permitted Founder Earnout
Shares Transferees, the “Permitted Founder Transferees”).

(c) Each Founder agrees not to Transfer any Escrowed Sponsor Earnout Shares
until (i) with respect to such shares released from escrow upon the achievement
of the First Target between the first and second anniversaries (including the
second anniversary) of the Closing Date, twelve (12) months following the
distribution to the Founders of such shares from escrow and (ii) with respect to
such shares released from escrow upon the achievement of the First Target after
the second anniversary of the Closing Date, the earlier of (x) six (6) months
following the distribution to the Founders of such shares from escrow or (y) the
fifth anniversary

 

12



--------------------------------------------------------------------------------

of the Closing Date; provided, however, that, subject to compliance with
Section 9.9 hereof, Founders may Transfer any Escrowed Sponsor Earnout Shares to
Permitted Founder Transferees without restriction at any time.

Section 3.4 Voting of Escrowed Shares.

(a) Voting of Escrowed Earnout Shares. For any matters brought to a vote of the
stockholders of Parent during such time when any Escrowed Earnout Shares or
Escrowed Sponsor Earnout Shares remain in escrow, each Company Common
Shareholder, Company Preferred Shareholders and Founder shall be entitled to
vote such Escrowed Earnout Shares without restriction (provided that the Apollo
Voting Shares shall be subject to the voting provisions of Article II hereof).

(b) Voting of Escrowed Indemnity Shares. The Company Common Shareholders may
vote the Escrowed Indemnity Shares without restriction.

ARTICLE IV

REGISTRATION RIGHTS

Section 4.1 Demand Registration.

(a) Request by the Company Common Shareholders. At any time following the
expiration of the time period for the applicable Transfer restriction set forth
in Section 3.1 hereof, but in no event less than 24 months from the Closing, a
Majority-in-interest of the Company Common Shareholders (including any Permitted
Company Common Shareholders Transferees) may make a written demand for
Registration under the Securities Act of all or any portion of their Registrable
Securities (a “Company Common Shareholder Demand Registration”). Any Company
Common Shareholder Demand Registration shall specify the number of shares of
Registrable Securities proposed to be sold and the intended method(s) of
distribution thereof. Parent will notify all other Registrable Securityholders
of the demand, and each Company Common Shareholder who wishes to include all or
a portion of such holder’s Registrable Securities in the Company Common
Shareholder Demand Registration (each such holder including shares of
Registrable Securities in such Registration, a “Company Common Shareholder
Demand Participant”) shall so notify Parent within fifteen (15) Business Days
after the receipt by the Company Common Shareholders of the notice from Parent.
Upon any such request, the Company Common Shareholder Demand Participants shall
be entitled to have their Registrable Securities included in the Company Common
Shareholder Demand Registration, subject to Section 4.1(f) and the provisos set
forth in Section 5.1(a); provided, however, Parent shall not be obligated to
effect (i) more than four (4) Company Common Shareholder Demand Registrations
pursuant to this Section 4.1(a) or (ii) any Company Common Shareholder Demand
Registration pursuant to this Section 4.1(a) if the value of the Registrable
Securities that the Company Common Shareholders propose to sell in their demand
for a Company Common Shareholder Demand Registration is less than $20,000,000;
provided, further, that Registrable Securityholders may not demand that Parent
include in any Company Common Shareholder Demand Registration any Registrable
Securities that are Registered pursuant to an effective Registration Statement.

 

13



--------------------------------------------------------------------------------

(b) Request by the Company Preferred Shareholders. At any time following the
expiration of the time period for the applicable Transfer restriction set forth
in Section 3.2 hereof, but in no event less than six (6) months from the
Closing, the Required Holders may make a written demand for Registration under
the Securities Act of all or any portion of their Registrable Securities (a
“Company Preferred Shareholder Demand Registration”). Any Company Preferred
Shareholder Demand Registration shall specify the number of shares of
Registrable Securities proposed to be sold and the intended method(s) of
distribution thereof. Parent will notify all other Company Preferred
Shareholders of the demand, and each Company Preferred Shareholder who wishes to
include all or a portion of such holder’s Registrable Securities in the Company
Preferred Shareholder Demand Registration (each such holder including shares of
Registrable Securities in such Registration, a “Company Preferred Shareholder
Demand Participant”) shall so notify Parent within fifteen (15) Business Days
after the receipt by the Company Preferred Shareholders of the notice from
Parent. Upon any such request, the Company Preferred Shareholder Demand
Participants shall be entitled to have their Registrable Securities included in
the Company Preferred Shareholder Demand Registration, subject to Section 4.1(f)
and the provisos set forth in Section 5.1(a); provided, however, Parent shall
not be obligated to effect more than two (2) Company Preferred Shareholder
Demand Registrations pursuant to this Section 4.1(b); provided, further, that
Registrable Securityholders may not demand that Parent include in any Company
Preferred Shareholder Demand Registration any Registrable Securities that are
Registered pursuant to an effective Registration Statement.

(c) Request by the Founders. At any time following the expiration of the time
period for the applicable Transfer restriction set forth in Section 3.3 hereof,
a Majority-in-interest of the Founders (including Permitted Founder Transferees)
may make a written demand for Registration under the Securities Act of all or
any portion of their Registrable Securities that are not subject to the Transfer
restrictions set forth in Section 3.3 hereof (a “Founder Demand Registration”).
Any demand for a Founder Demand Registration shall specify the number of shares
of Registrable Securities proposed to be sold and the intended method(s) of
distribution thereof. Parent shall notify all other Founders of the demand, and
each Founder who wishes to include all or a portion of such holder’s Registrable
Securities in the Founder Demand Registration (each such holder including shares
of Registrable Securities in such Registration, a “Founder Demand Participant”)
shall so notify Parent within fifteen (15) Business Days after the receipt by
the Founders of the notice from Parent. Upon any such request, the Founder
Demand Participants shall be entitled to have their Registrable Securities
included in the Founder Demand Registration, subject to Section 4.1(f) and the
provisos set forth in Section 5.1(a); provided, however, Parent shall not be
obligated to effect (i) more than two (2) Founder Demand Registrations pursuant
to this Section 4.1(c) or (ii) any Founder Demand Registration pursuant to this
Section 4.1(c) if the value of the Registrable Securities that the Founders
propose to sell in their demand for a Founder Demand Registration is less than
$2,000,000; provided, further, that Registrable Securityholders may not demand
that Parent include in any Founder Demand Registration any Registrable
Securities that are Registered pursuant to an effective Registration Statement.

(d) Effective Registration. A Registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and Parent has
complied with all of its

 

14



--------------------------------------------------------------------------------

obligations under this Agreement with respect thereto; provided, however, that
if, after such Registration Statement has been declared effective, the offering
of Registrable Securities pursuant to such Demand Registration is interfered
with by any stop order or injunction of the Commission or any other governmental
agency or court, the Registration Statement with respect to such Demand
Registration will be deemed not to have been declared effective, unless and
until (i) such stop order or injunction is removed, rescinded or otherwise
terminated and (ii) Demanding Party thereafter elects to continue the offering;
provided, further, that the Company shall not be obligated to file a second
Registration Statement pursuant to this Section 4.1 until a Registration
Statement that has been filed is counted as a Demand Registration or is
terminated.

(e) Fully Marketed Underwritten Offering.

(i) Initiated by the Company Common Shareholders. If after twenty (24) months
following the Closing Date, a Majority-in-interest of the Company Common
Shareholders so elect, and such holders so advise Parent as part of a Demand
Registration, the offering of such Registrable Securities pursuant to such
Demand Registration shall be in the form of a Fully Marketed Underwritten
Offering; provided, however, Parent shall not be obligated (x) to effect more
than one (1) such Fully Marketed Underwritten Offering pursuant to this
Section 4.1(e)(i) or (y) to effect such a Fully Marketed Underwritten Offering
if the value of the Registrable Securities related to such Demand Registration
is less than $20,000,000. If a Majority-in-interest of the Company Common
Shareholders request a Fully Marketed Underwritten Offering, Parent shall cause
there to occur Full Cooperation in connection therewith. Subject to
Section 5.1(g), all Registrable Securityholders proposing to distribute their
securities through such Fully Marketed Underwritten Offering shall (A) enter
into an underwriting agreement in customary form with the Underwriter(s)
selected for such underwriting by mutual agreement between a
Majority-in-interest of the Company Common Shareholders and Parent, subject to
such each parties acting reasonably, and (B) if requested by the lead managing
underwriter, enter into a customary lock-up agreement not to exceed 90 days (a
“Lock-up Agreement”), with respect to any Registrable Securities not included in
the Fully Marketed Underwritten Offering. The right of any Registrable
Securityholder to include its Registrable Securities in such Registration shall
be conditioned upon such Registrable Securityholder’s participation in such
underwriting and the inclusion of such holder’s Registrable Securities in the
underwriting to the extent provided herein.

(ii) Initiated by Founders. If after twenty (24) months following the Closing
Date, a Majority-in-interest of the Founders so elect, and the Founders so
advise Parent as part of a Founder Demand Registration, the offering of such
Registrable Securities pursuant to such Founders Demand Registration shall be in
the form of a Fully Marketed Underwritten Offering; provided, however, Parent
shall not be obligated (x) to effect more than one (1) such Fully Marketed
Underwritten Offering pursuant to this Section 4.1(e)(ii) or (y) to effect such
a Fully Marketed Underwritten Offering if the value of the Registrable
Securities related to such Founder Demand Registration is less than $20,000,000.
If a Majority-in-interest of the Founders request a Fully Marketed

 

15



--------------------------------------------------------------------------------

Underwritten Offering, Parent shall cause there to occur Full Cooperation in
connection therewith. Subject to Section 5.1(g), all Registrable Securityholders
proposing to distribute their securities through such Fully Marketed
Underwritten Offering shall (A) enter into an underwriting agreement in
customary form with the Underwriter(s) selected for such underwriting by mutual
agreement between a Majority-in-interest of the Founders and Parent, subject to
such each parties acting reasonably, and (B) if requested by the lead managing
underwriter, enter into a Lock-up Agreement with respect to any Registrable
Securities not included in the Fully Marketed Underwritten Offering. The right
of any Registrable Securityholder to include its Registrable Securities in such
Registration shall be conditioned upon such Registrable Securityholder’s
participation in such underwriting and the inclusion of such holder’s
Registrable Securities in the underwriting to the extent provided herein.

(iii) Initiated by Company Preferred Shareholders. If after twelve (12) months
following the Closing Date, the Required Holders so elect, and the Required
Holders so advise Parent as part of a Company Preferred Shareholder Demand
Registration, the offering of such Registrable Securities pursuant to such
Company Preferred Shareholder Demand Registration shall be in the form of a
Fully Marketed Underwritten Offering. If the Required Holders request a Fully
Marketed Underwritten Offering, Parent shall cause there to occur Full
Cooperation in connection therewith. Subject to Section 5.1(g), all Registrable
Securityholders proposing to distribute their securities through such Fully
Marketed Underwritten Offering shall (A) enter into an underwriting agreement in
customary form with the Underwriter(s) selected for such underwriting by mutual
agreement between the Required Holders participating in the Fully Marketed
Underwritten Offering and Parent, subject to such each parties acting
reasonably, and (B) if requested by the lead managing underwriter, enter into a
Lock-up Agreement with respect to any Registrable Securities not included in the
Fully Marketed Underwritten Offering. The right of any Registrable
Securityholder to include its Registrable Securities in such Registration shall
be conditioned upon such Registrable Securityholder’s participation in such
underwriting and the inclusion of such holder’s Registrable Securities in the
underwriting to the extent provided herein.

(f) Reduction of Offering. If the managing Underwriter(s) for a Demand
Registration that is to be an Underwritten Offering advises Parent and the
Demanding Party in good faith and in writing that the dollar amount or number of
shares of Registrable Securities that the Demanding Party desires to sell, taken
together with all other shares of Common Stock or other equity securities that
Parent desires to sell and the shares of Common Stock or other equity
securities, if any, as to which Registration has been requested pursuant to
written contractual piggy-back registration rights held by other stockholders of
Parent, exceeds the maximum dollar amount or maximum number of shares that can
be sold in such offering without adversely affecting the proposed offering
price, the timing, the distribution method, or the probability of success of
such offering (such maximum dollar amount or maximum number of shares, as
applicable, the “Maximum Number of Shares”), then Parent shall include in such
Registration, subject to Section 4.1(f)(ii), (u) first, the Registrable
Securities as to which Demand

 

16



--------------------------------------------------------------------------------

Registration has been requested by the Demanding Party, Pro Rata, that can be
sold without exceeding the Maximum Number of Shares; (v) then, if the Demand
Registration has not been issued pursuant to 4.1(b), to the extent that the
Maximum Number of Shares has not been reached under the foregoing clause (u),
the Registrable Securities, as to which Registration has been requested pursuant
to Section 4.2(a) by the Company Preferred Shareholders, Pro Rata, that can be
sold without exceeding the Maximum Number of Shares; (w) then, if the Demand
Registration has not been issued pursuant to 4.1(a), to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses
(u) and (v), the Registrable Securities, as to which Registration has been
requested pursuant to Section 4.2(a) by the Company Common Shareholders, Pro
Rata, that can be sold without exceeding the Maximum Number of Shares; (x) then,
if the Demand Registration has not been issued pursuant to 4.1(c), to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clauses (u), (v) and (w), the Registrable Securities, as to which Registration
has been requested pursuant to Section 4.2(a) by the Founders, Pro Rata, that
can be sold without exceeding the Maximum Number of Shares; (y) then, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (u), (v), (w) and (x), the shares of Common Stock or other
equity securities that Parent desires to sell that can be sold without exceeding
the Maximum Number of Shares; and (z) then, to the extent that the Maximum
Number of Shares has not been reached under the foregoing clauses (u), (v), (w),
(x) and (y), the shares of Common Stock or other equity securities for the
account of other stockholders of Parent that Parent is obligated to register
pursuant to written contractual arrangements with such stockholders, Pro Rata,
that can be sold without exceeding the Maximum Number of Shares

(i) Parent shall give written notice of any proposed adjustment to the
Registrable Securities included in any Registration Demand pursuant to
Section 4.1(f) to the holders of Registrable Securities include in such
Registration Demand as soon as practicable, but in no event less than three
(3) Business Days before the anticipated filing date, which notice shall
describe the amounts and type of adjustments to the securities included in such
Registration.

(ii) Any of the parties, among the Majority-in-interest of the Company Common
Shareholders, the Required Holders and the Majority-in-interest of the Founders,
electing to include any of their Registrable Securities in a Piggy-Back
Registration pursuant to Section 4.2(a), may, to the extent that such party may
make a Demand Registration pursuant to this Section 4.1, within one (1) Business
Day of receiving notice of any reduction in the amount of such parties
Registrable Securities in a Piggy-Back Registration pursuant to this
Section 4.1(f), elect to have their request to be included in a Piggy-Back
Registration deemed to be converted into a Demand Registration made by such
party made pursuant to this Section 4.1 (“Converting Party”). The Registrable
Securities that the Converting Party has requested to be included the Demand
Registration pursuant to Section 4.2(a) shall be included Pro Rata with the
Registrable Securities as to which Demand Registration has be requested for the
purpose of Section 4.2(f), provided, however, that in the event a party elects
to have their request to be included in a Piggy-Back Registration pursuant
deemed to be converted into a Demand Registration, such an election shall be
counted as a Demand Registration for such party pursuant to this Section 4.1,
subject to Section 4.1(d).

 

17



--------------------------------------------------------------------------------

(g) Withdrawal. If a Majority-in-interest of the Demand Participants disapproves
of the terms of any underwriting or is not entitled to include all of their
Registrable Securities in any offering, such a Majority-in-interest of the
Demand Participants may elect to withdraw from such offering by giving written
notice to Parent and the Underwriter(s) of their request to withdraw prior to
the effectiveness of the applicable Registration Statement in accordance with
Section 4.1(d). If such a Majority-in-interest of the Demand Participants
withdraws from a proposed offering relating to a Demand Registration, then such
Registration shall not count as a Demand Registration. Notwithstanding any such
withdrawal, Parent shall pay all expenses incurred by the Registrable
Securityholders in connection with such Demand Registration as provided in
Section 5.3.

Section 4.2 Piggy-Back Registration.

(a) Piggy-Back Rights. Subject to the expiration of the time period for the
applicable Transfer restrictions set forth Section 3.1 hereof, if at any time on
or after the Closing, Parent proposes to file a Registration Statement under the
Securities Act with respect to an offering of Common Stock or other equity
securities for its own account or for the accounts of any Registrable
Securityholders (including, without limitation, pursuant to Section 4.1), other
than (i) a Registration Statement filed on Form S-8 or otherwise in connection
with any employee stock option or other benefit plan, (ii) a Registration
Statement filed on Form S-4 or otherwise for an exchange offer or offering of
securities solely to Parent’s existing stockholders, (iii) for an offering of
debt that is convertible into equity securities of Parent, including Common
Stock, (iv) for a dividend reinvestment plan, or (v) in the case of the Company
Common Shareholders and the Founders, for a Registration initiated by or on
behalf of the Company Preferred Shareholders pursuant to Section 4.3(c), then
Parent shall (x) give written notice of such proposed filing to the Registrable
Securityholders as soon as practicable, but in no event less than fifteen
(15) Business Days before the anticipated filing date, which notice shall
describe the amount and type of securities to be included in such offering, the
intended method(s) of distribution, and the name of the proposed managing
Underwriter(s), if any, of the offering and (y) offer to the Registrable
Securityholders in such notice the opportunity to Register the sale of such
number of shares of Registrable Securities as such holders may request in
writing within ten (10) Business Days following receipt of such notice (a
“Piggy-Back Registration”). Parent shall cause such Registrable Securities to be
included in such Registration and shall use its reasonable best efforts to cause
the managing Underwriter(s) of a proposed Underwritten Offering to permit the
Registrable Securities requested to be included in a Piggy Back Registration on
the same terms and conditions as any similar securities of Parent and to permit
the sale or other disposition of such Registrable Securities in accordance with
the intended method(s) of distribution thereof. All Registrable Securityholders
proposing to distribute their securities through a Piggy-Back Registration that
involves an Underwriter(s) shall (i) enter into an underwriting agreement in
customary form with the Underwriter(s) selected for such Piggy-Back Registration
and (ii) if requested, enter into a Lock-up Agreement with respect to any
Registrable Securities not included in the Piggy-Back Registration.

 

18



--------------------------------------------------------------------------------

(b) Reduction of Offering. If the managing Underwriter(s) for a Piggy-Back
Registration that is to be an Underwritten Offering advises in good faith Parent
and the Registrable Securityholders in writing that the dollar amount or number
of shares of Common Stock or other equity securities that Parent desires to
sell, taken together the Registrable Securities as to which Registration has
been requested pursuant this Section 4.2, and the shares of Common Stock or
other equity securities, if any, as to which Registration has been requested
pursuant to written contractual piggy-back registration rights held by other
stockholders of Parent, exceeds the Maximum Number of Shares, then Parent shall
include in any such Registration:

(i) If the Registration is undertaken for Parent’s account: (v) first, the
shares of Common Stock or other equity securities that Parent desires to sell
that can be sold without exceeding the Maximum Number of Shares; (w) second, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (v), the shares of Common Stock or other equity securities, if
any, comprised of Registrable Securities, as to which Registration has been
requested pursuant to this Section 4.2 by the Company Preferred Shareholders,
Pro Rata, that can be sold without exceeding the Maximum Number of Shares;
(x) third, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clauses (v) and (w), the shares of Common Stock or other
equity securities, if any, comprised of Registrable Securities, as to which
Registration has been requested pursuant to this Section 4.2 by the Company
Common Shareholders, Pro Rata, that can be sold without exceeding the Maximum
Number of Shares; (y) fourth, to the extent that the Maximum Number of Shares
has not been reached under the foregoing clauses (v), (w) and (x), the shares of
Common Stock or other equity securities, if any, comprised of Registrable
Securities, as to which Registration has been requested pursuant to this
Section 4.2 by the Founders, Pro Rata, that can be sold without exceeding the
Maximum Number of Shares; and (z) fifth, to the extent that the Maximum Number
of shares has not been reached under the foregoing clauses (v), (w), (x) and
(y), the shares of Common Stock or other equity securities for the account of
other stockholders that Parent is obligated to register pursuant to written
contractual piggy-back registration rights with such stockholders, Pro Rata,
that can be sold without exceeding the Maximum Number of Shares;

(ii) If the Registration is a “demand” Registration undertaken at the demand of
stockholders of Parent other than the Registrable Securityholders: (u) first,
the shares of Common Stock or other equity securities for the account of the
demanding stockholders, Pro Rata, that can be sold without exceeding the Maximum
Number of Shares; (v) second, to the extent that the Maximum Number of Shares
has not been reached under the foregoing clause (u), the shares of Common Stock
or other equity securities, if any, comprised of Registrable Securities, as to
which Registration has been requested pursuant to this Section 4.2 by the
Company Preferred Shareholders, Pro Rata, that can be sold without exceeding the
Maximum Number of Shares; (w) third, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clauses (u) and (v), the shares
of Common Stock or other equity securities, if any,

 

19



--------------------------------------------------------------------------------

comprised of Registrable Securities, as to which Registration has been requested
pursuant to this Section 4.2 by the Company Common Shareholders, Pro Rata, that
can be sold without exceeding the Maximum Number of Shares; (x) fourth, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (u), (v) and (w), the shares of Common Stock or other equity
securities, if any, comprised of Registrable Securities, as to which
Registration has been requested pursuant to this Section 4.2 by the Founders,
Pro Rata, that can be sold without exceeding the Maximum Number of Shares;
(y) fifth, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clauses (u), (v), (w) and (x), the shares of Common Stock or
other equity securities that Parent desires to sell that can be sold without
exceeding the Maximum Number of Shares; and (z) sixth, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses (u),
(v), (w), (x) and (y), the shares of Common Stock or other equity securities for
the account of other stockholders of Parent that Parent is obligated to register
pursuant to written contractual arrangements with such stockholders, Pro Rata,
that can be sold without exceeding the Maximum Number of Shares; or

(iii) If the Registration is a Demand Registration, the shares required to be
included pursuant to Section 4.1(f) hereof.

(c) Withdrawal. Any Registrable Securityholder may elect to withdraw such
holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to Parent of such request to withdraw
prior to the effectiveness of the Registration Statement in accordance with
Section 4.1(d). Parent (whether on its own determination or as the result of a
withdrawal by Persons making a demand pursuant to written contractual
obligations) may withdraw a Registration Statement at any time prior to the
effectiveness of the Registration Statement. Notwithstanding any such
withdrawal, Parent shall pay all expenses incurred by the Registrable
Securityholders in connection with such Piggy-Back Registration as provided in
Section 5.3.

Section 4.3 Registrations Pursuant to Rule 415.

(a) Request for Registrations on Form S-3 by the Company Common Shareholders. At
any time and from time to time after such time as Parent is eligible to file a
Registration Statement on Form S-3 covering the resale of securities and
following the expiration of the time period for the applicable Transfer
restriction set forth in Section 3.1 hereof, a Majority-in-interest of the
Company Common Shareholders (including any Permitted Company Common Shareholder
Transferees) may demand in writing that Parent register the resale of any or all
of such Registrable Securities on Form S-3; provided, however, that Parent shall
not be obligated to effect such request through an Underwritten Offering. Upon
receipt of such written request, Parent will promptly give written notice of the
proposed Registration to all Registrable Securityholders, and, as soon as
practicable thereafter, effect the Registration of all or such portion of such
holder’s or holders’ Registrable Securities as are specified in such request,
together with all or such portion of the Registrable Securities, if any, of any
other Registrable Securityholders joining in such request as are specified in a
written request given within fifteen (15) Business Days after receipt of such
written notice from Parent; provided, however, that

 

20



--------------------------------------------------------------------------------

Parent shall not be obligated to effect any such Registration pursuant to this
Section 4.3(a): (i) if Form S-3 is not available for such Registration or
(ii) if the value of the Registrable Securities that a Majority-in-interest of
the Company Common Shareholders (including any Permitted Company Common
Shareholder Transferee) propose to sell in their demand pursuant to this
Section 4.3(a) is less than $20,000,000; provided, further, that Company Common
Shareholders may not demand Parent register the resale on Form S-3 of any
Registrable Securities that are Registered on an effective Registration
Statement. Registrations effected pursuant to this Section 4.3(a) shall not be
counted as Demand Registrations effected pursuant to Section 4.1. Parent shall
not be obligated to effect more than four (4) Registrations pursuant to this
Section 4.3(a).

(b) Request for Registrations on Form S-3 by the Founders. At any time and from
time to time after such time as Parent is eligible to file a Registration
Statement on Form S-3 covering the resale of securities and following the
expiration of the time period for the applicable Transfer restriction set forth
in Section 3.2 hereof, a Majority-in-interest of the Founders (including any
Permitted Founders Transferees) may demand in writing that Parent register the
resale of any or all of such Registrable Securities on Form S-3; provided,
however, that Parent shall not be obligated to effect such request through an
Underwritten Offering. Upon receipt of such written request, Parent will
promptly give written notice of the proposed Registration to all Registrable
Securityholders, and, as soon as practicable thereafter, effect the Registration
of all or such portion of such holder’s or holders’ Registrable Securities as
are specified in such request, together with all or such portion of the
Registrable Securities or other equity securities of Parent, if any, of any
other Registrable Securityholders joining in such request as are specified in a
written request given within fifteen (15) Business Days after receipt of such
written notice from Parent; provided, however, that Parent shall not be
obligated to effect any such Registration pursuant to this Section 4.3(c):
(i) if Form S-3 is not available for Registration or (ii) if the value of the
Registrable Securities that a Majority-in-interest of Founders (or any Permitted
Founders Transferees) propose to sell in their demand for a Founder Demand
Registration is less than $2,000,000; provided, further, that Founders may not
demand Parent register the resale on Form S-3 of any Registrable Securities that
are Registered on an effective Registration Statement. Registrations effected
pursuant to this Section 4.3(c) shall not be counted as Demand Registrations
effected pursuant to Section 4.1. Parent shall not be obligated to effect more
than two (2) Registrations pursuant to this Section 4.3(c).

(c) Registrations of Company Preferred Shareholders’ Common Stock.

(i) Registration Statement. Following the Closing, Parent shall (x) file a
Registration Statement on Form S-3 or such other form under the Securities Act
then available to Parent providing for the resale pursuant to Rule 415 from time
to time of all Registrable Securities held by the Company Preferred Shareholders
(or Permitted Company Preferred Shareholder Transferees), (y) cause such
Registration Statement to be declared effective by the Commission on or prior to
the date that is six (6) months after the Closing (the “Effectiveness Deadline”)
and (z) have such Registrable Securities listed for trading on Parent’s primary
exchange (to the extent the Parent is permitted to do so under applicable
listing requirements and guidelines). If Parent initially files a Registration
Statement using a form other than Form S-3 and Parent thereafter becomes
eligible to file Form S-3, Parent may file a Form S-3 with respect to the
Registrable Securities Registered on the effective Registration Statement.

 

21



--------------------------------------------------------------------------------

(ii) Failure to File or Cause to Become Effective. If Parent fails to comply
with the provisions of Section 4.3(c)(i)(y) (an “Effectiveness Failure”), then
within three (3) Business Days following the Effectiveness Deadline and on the
last Business Day of each thirty (30) day period thereafter, until such time as
such Registration Statement registering the resale of all Registrable Securities
held by the Company Preferred Shareholders (including any Permitted Company
Preferred Shareholders Transferees) is declared effective and such Registrable
Securities are listed for trading on Parent’s primary exchange (to the extent
the Parent is permitted to do so under applicable listing requirements and
guidelines), Parent shall pay to each Company Preferred Shareholder (including
any Permitted Company Preferred Shareholder Transferees), an amount, at the
option of Parent in cash and/or additional shares of Common Stock (based on the
Fair Market Value thereof), equal to (a) one percent (1%) of the Fair Market
Value of one (1) share of Common Stock, multiplied by (b) the number of shares
of Registrable Securities held by such Company Preferred Shareholder, further
multiplied by, if applicable, by (c) a fraction, the numerator of which is the
number of days which have elapsed during such thirty (30) day period, and the
denominator of which is thirty (30). Parent shall not be required to effect a
shelf takedown through an Underwritten Offering. Notwithstanding anything herein
to the contrary, no penalty will result solely from a failure to have such
Registrable Securities listed for trading on an exchange to the extent that
Parent is not permitted to do so under applicable listing requirements and
guidelines.

ARTICLE V

REGISTRATION PROCEDURES

Section 5.1 Filings; Information. Whenever Parent is required to effect the
Registration of any Registrable Securities pursuant to Article IV, Parent shall
use its reasonable best efforts to effect the Registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as expeditiously as practicable, and in connection with any such
request:

(a) Filing Registration Statement. Parent shall, as expeditiously as possible
and in any event within sixty (60) days after receipt of a request for a Demand
Registration pursuant to Section 4.1, prepare and file with the Commission a
Registration Statement on any form for which Parent then qualifies or that
counsel for Parent shall deem appropriate and which form shall be available for
the resale of all Registrable Securities to be registered thereunder in
accordance with the intended method(s) of distribution thereof, and shall use
its reasonable best efforts to cause such Registration Statement to become and
remain effective for the period required by Section 5.1(c); provided, however,
Parent may postpone the filing or the effectiveness of any Registration
Statement other than the Registration Statement filed pursuant to Section 4.3(c)
if, based on the good faith judgment of Parent’s Board, such

 

22



--------------------------------------------------------------------------------

postponement is necessary in order to avoid premature disclosure of a matter the
Board has determined would not be in the best interest of Parent to be disclosed
at such time. The Company shall provide written notice to the Registrable
Securityholders requesting registration of Registrable Securities of any
postponement of the filing or effectiveness of a Registration Statement pursuant
to this Section 5.1(a). Parent may defer the filing or effectiveness of a
Registration Statement pursuant to this Section 5.1(a) only once during any
180-day period in respect of a Demand Registration hereunder. Notwithstanding
the provisions of this Section 5.1(a), Parent may not postpone the filing or
effectiveness of a Registration Statement in respect of a Demand Registration
past the date that is the earliest of (a) the date upon which any disclosure of
a matter the Board has determined would not be in the best interest of Parent to
be disclosed is disclosed to the public or ceases to be material, (b) thirty
(30) days after the date upon which the Board has determined such matter should
not be disclosed and (c) such date that, if such postponement continued, would
result in there being more than 45 days in the aggregate in any 12-month period
during which the filing or effectiveness of one or more Registration Statements
has been so postponed. The period during which filing or effectiveness is so
postponed hereunder is referred to as a “Delay Period.”

(b) Copies. Subject to prior receipt by Parent from such Registrable
Securityholders of any confidentiality agreement as Parent may reasonably
request, Parent shall, prior to filing a Registration Statement or prospectus,
or any amendment or supplement thereto, furnish without charge to the
Registrable Securityholders included in such Registration, and, if requested in
writing by any Registrable Securityholder, such holders’ legal counsel, copies
of such Registration Statement as proposed to be filed, each amendment and
supplement to such Registration Statement (in each case including all exhibits
thereto and documents incorporated by reference therein), the prospectus
included in such Registration Statement (including each preliminary prospectus)
and such other documents as the Registrable Securityholders included in such
Registration or legal counsel for any such holders may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
holders and such Registrable Securityholders included in such Registration shall
have the opportunity to review and comment on such Registration Statement or
prospectus, or any amendment or supplement thereto. Parent shall make available
to the Registrable Securityholders included in a Registration each letter
written by or on behalf of Parent to the Commission or the staff of the
Commission (or other governmental agency or self-regulatory body or other body
having jurisdiction, including any domestic or foreign securities exchange), and
each item of correspondence from the Commission or the staff of the Commission
(or other governmental agency or self-regulatory body or other body having
jurisdiction, including any domestic or foreign securities exchange), in each
case relating to such Registration Statement.

(c) Effectiveness Period. After any Registration Statement filed pursuant to
Section 4.1 or 4.3 hereof has become effective, and subject to any Blackout
Periods, Parent shall use its reasonable best efforts to keep such Registration
Statement effective until all of the Registrable Securities covered by such
Registration Statement have been withdrawn or sold pursuant to such Registration
Statement in accordance with the plan of distribution set forth therein (the
“Effectiveness Period”). Parent shall prepare and file with the Commission such
amendments, including post-effective amendments, and supplements to such a
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and in compliance with
the provisions of the Securities Act for the Effectiveness Period.

 

23



--------------------------------------------------------------------------------

(d) Notification. After the filing of a Registration Statement and any amendment
or supplement thereto, Parent shall promptly, and in no event more than two
(2) Business Days after such filing, notify the Registrable Securityholders
included in such Registration Statement of such filing, and shall further notify
such holders promptly and confirm such advice in writing in all events within
two (2) Business Days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and Parent shall take
all actions required to prevent the entry of such stop order or to remove it if
entered); and (iv) any request by the Commission for (x) any amendment or
supplement to such Registration Statement or any prospectus relating thereto or
(y) a Suspension Notice.

(e) Blackout Periods. Upon the happening of any event as a result of which the
prospectus included in a Registration Statement contains an untrue statement of
a material fact or omits any material fact necessary to make the statements
therein not misleading (a “Suspension Notice”), Parent shall promptly notify
each Registrable Securityholder included in such Registration Statement and each
such Registrable Securityholder will forthwith discontinue disposition of
Registrable Securities pursuant to such Registration Statement for a reasonable
length of time not to exceed 10 days (30 days in the case of an event described
in Section 5.1(a)) until such Registrable Securityholder is advised in writing
by Parent that the use of the prospectus may be resumed and is furnished with a
supplemented or amended prospectus as contemplated by Section 5.1(c) hereof (a
“Blackout Period”); provided, however, that such postponement of sales of
Registrable Securities by such Registrable Securityholder shall not exceed
forty-five (45) days in the aggregate in any 12-month period. In any event,
Parent shall not be entitled to deliver more than a total of three
(3) Suspension Notices or notices of any Delay Period in any 12-month period.

(f) Securities Laws Compliance. Parent shall use its best efforts to
(i) register or qualify the Registrable Securities covered by the Registration
Statement under such securities or “blue sky” laws of such jurisdictions
(domestic or foreign) as the Registrable Securityholders included in such
Registration Statement (in light of their intended plan of distribution) may
request and (ii) take such action necessary to cause such Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other Governmental Authorities as may be necessary by virtue of the business and
operations of Parent and do any and all other acts and things that may be
necessary or advisable to enable the Registrable Securityholders included in
such Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that Parent shall not be
required to qualify generally to do business in any jurisdiction where it would
not otherwise be required to qualify but for this paragraph or subject itself to
taxation in any such jurisdiction. Parent represents and warrants that no
Registration Statement (including any amendments or supplements thereto and
Prospectuses contained therein) shall contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein not misleading (except that Parent
makes no representation or warranty with respect to information furnished to
Parent by or on behalf of a Registrable Securityholder, any other security
holder or any underwriters specifically for use therein).

 

24



--------------------------------------------------------------------------------

(g) Agreements for Disposition. Parent shall enter into customary agreements
(including, if applicable, an underwriting agreement in customary form) and take
such other actions as are reasonably required in order to expedite or facilitate
the disposition of such Registrable Securities. The representations, warranties
and covenants of Parent in any underwriting agreement which are made to or for
the benefit of any Underwriter(s), to the extent applicable, shall also be made
to and for the benefit of the Registrable Securityholders included in such
Registration Statement. No Registrable Securityholder included in such
Registration Statement shall be required to make any representations or
warranties in the underwriting agreement except, if applicable, with respect to
the valid existence of such Registrable Securityholder, such Registrable
Securityholder’s title to such Registrable Securities and the truth and accuracy
of any information provided in writing by such Registrable Securityholder for
inclusion in the Registration Statement.

(h) Cooperation. The principal executive officer of Parent, the principal
financial officer of Parent, the principal accounting officer of Parent and all
other officers and members of the management of Parent shall cooperate fully in
any offering of Registrable Securities hereunder, which cooperation shall
include, without limitation, the preparation of the Registration Statement with
respect to such offering and all other offering materials and related documents,
and participation in meetings with Underwriter(s), attorneys, accountants and
the Registrable Securityholders included in such Registration Statement.

(i) Records. Parent shall make available for inspection by the Registrable
Securityholders included in such Registration Statement, any Underwriter(s)
participating in any disposition pursuant to such Registration Statement and any
attorney, accountant or other professional retained by any Registrable
Securityholder included in such Registration Statement or any Underwriter, all
financial and other records, pertinent corporate documents and properties of
Parent, as shall be reasonably necessary to enable them to exercise their due
diligence responsibility, and cause Parent’s officers, directors and employees
to supply all information reasonably requested by any of them in connection with
such Registration Statement, subject to prior receipt by Parent of any
confidentiality agreements as Parent may reasonably request from such
Registrable Securityholders, any attorney, accountant or other professional
retained by such Registrable Securityholders or any Underwriter.

(j) Opinions and Comfort Letters. Parent shall furnish to each Registrable
Securityholder included in any Registration Statement a copy of (i) any opinion
of counsel to Parent delivered to any Underwriter and (ii) any comfort letter
from Parent’s independent public accountants delivered to any Underwriter. In
the event no legal opinion is delivered to any Underwriter, Parent shall furnish
to each Registrable Securityholder included in such Registration Statement, at
any time that such holder elects to use a prospectus, an opinion of counsel to
Parent to the effect that the Registration Statement containing such prospectus
has been declared effective and that no stop order is in effect.

 

25



--------------------------------------------------------------------------------

(k) Earnings Statement. Parent shall comply with all applicable rules and
regulations of the Commission and the Securities Act, and make available to its
stockholders, not later than March 31, 2010, an earnings statement covering a
period of twelve (12) months, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

(l) Confidentiality. Parent will hold in confidence and will not make any
disclosure of non-public information concerning any Registrable Securityholder
unless (i) disclosure of such information is reasonably necessary to comply with
federal or state securities laws, rules, statutes or regulations, (ii) the
disclosure of such information is necessary to avoid or correct a misstatement
or omission in any Registration Statement or other public filing by Parent,
(iii) the release of such information is ordered pursuant to a subpoena or other
order from a court or Governmental Authority of competent jurisdiction or is
otherwise required by applicable law or legal process, or (iv) such Registrable
Securityholder consents to the form and content of any such disclosure.

(m) Free Writing Prospectuses. The Registrable Securityholders shall not, and
shall not permit any officer, manager, underwriter, broker or any other person
acting on behalf of the Registrable Securityholders to use any free writing
prospectus (as defined in Rule 405 under the Securities Act) in connection with
any registration statement covering Registrable Securities, without the prior
written consent of Parent.

Section 5.2 Obligation to Suspend Distribution. Upon receipt of any Suspension
Notice from Parent, or, in the case of a resale registration on Form S-3, or
such other form under the Securities Act then available to Parent providing for
resales pursuant to Rule 415, pursuant to Section 4.3 hereof, or upon any
suspension by Parent, pursuant to a written insider trading compliance program
adopted by the Board, of the ability of all “insiders” covered by such program
to transact in Parent’s securities because of the existence of material
non-public information, each Registrable Securityholder included in any
Registration and, in the case of a suspension pursuant to a written insider
trading program, each Registrable Securityholder included in any Registration
who is an “insider,” shall immediately discontinue disposition of such
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities for a reasonable period of time not to exceed 15 days
(and no more than 45 days in the aggregate over a 12 month period) until such
holder receives notice that the supplemented or amended prospectus has been
filed as contemplated by Section 5.1(d) or the restriction on the ability of
“insiders” to transact in Parent’s securities is removed, as applicable, and, if
so directed by Parent, each such holder will deliver to Parent all copies, other
than permanent file copies then in such holder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice.

Section 5.3 Registration Expenses. Parent shall bear all costs and expenses
incurred in connection with any Demand Registration pursuant to Section 4.1, any
Piggy-Back Registration pursuant to Section 4.2, any Registration on Form S-3
effected pursuant to Section 4.3, and all expenses incurred in performing or
complying with its other obligations under this Agreement, whether or not the
Registration Statement becomes effective, including, without limitation: (i) all
registration, qualification and filing fees; (ii) fees and expenses of
compliance with securities or “blue sky” laws (including fees and disbursements
of counsel in connection with blue sky qualifications of the Registrable
Securities); (iii) printing expenses (including expenses of printing stock
certificates and prospectuses); (iv) Parent’s internal expenses

 

26



--------------------------------------------------------------------------------

(including, without limitation, all salaries and expenses of its officers and
employees); (v) the fees and expenses incurred in connection with the listing of
the Registrable Securities as required by Section 5.1(k); (vi) Financial
Industry Regulatory Authority fees; (vii) fees and disbursements of counsel for
Parent and fees and expenses for independent certified public accountants
retained by Parent (including the expenses or costs associated with the delivery
of any opinions or comfort letters requested pursuant to Section 5.1(i));
(viii) the fees and expenses of any special experts retained by Parent in
connection with such Registration; (ix) the reasonable fees and expenses of one
legal counsel to the Registrable Securityholders included in such Registration
(selected by, in the case of a Demand Registration, the Demanding Parties who
initiated such registration, and in the case of a Piggyback Registration,
Registrable Securityholders holding at least 51% of the Registrable Securities
included therein), upon receipt by Parent of reasonably detailed supporting
documentation, not to exceed $50,000; (x) transfer agent’s and registrar’s fees,
(xi) cost of distributing Prospectuses in preliminary and final form as well as
any supplements, thereto, (xii) escrow fees, if any, (xiii) messenger, word
processing, duplicating, telephone and delivery expenses incurred by Parent, and
(xiv) Securities Act liability insurance, if Parent purchases such insurance.
Parent shall have no obligation to pay any underwriting discounts or selling
commissions attributable to the Registrable Securities being sold by the holders
thereof, which underwriting discounts or selling commissions shall be borne by
such holders. The obligation of Parent to bear the expenses described in this
Section 5.3 shall apply irrespective of whether a registration, once properly
demanded, if applicable, becomes effective, is withdrawn or suspended, is
converted to another form of registration and irrespective of when any of the
foregoing shall occur.

Section 5.4 Information. The Registrable Securityholders shall provide such
information as may reasonably be requested (based on the advice of counsel) by
Parent, or the managing Underwriter, if any, in connection with the preparation
of any Registration Statement, including amendments and supplements thereto, in
order to effect the Registration of any Registrable Securities under the
Securities Act pursuant to Article IV hereof and in connection with Parent’s
obligation to comply with federal and applicable state securities laws. At least
ten (10) Business Days prior to the first anticipated filing date of any
Registration Statement, Parent shall notify each Registrable Securityholder of
the information Parent requires from such holder if such holder elects to have
any of its Registrable Securities included in such Registration Statement. Each
Registrable Securityholder shall provide such information to Parent at least
five (5) Business Days prior to the first anticipated filing date of such
Registration Statement if such holder elects to have any of the Registrable
Securities included in such Registration Statement.

Section 5.5 Additional Registration Procedures for the Company Preferred
Shareholders. With respect to any Registration pursuant to Article IV of any
Registrable Securities that are beneficially owned by Company Preferred
Shareholders, Parent agrees as follows:

(a) use its reasonable best efforts to cause the listing and continuation of
listing of all of the Registrable Securities covered by such Registration
Statement on each Trading Market upon which any other securities of Parent of
the same class or series are then listed or quoted;

 

27



--------------------------------------------------------------------------------

(b) cooperate with any and all Company Preferred Shareholders who hold
Registrable Securities being offered and the managing underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing Registrable Securities to be offered pursuant
to such Registration Statement and enable such certificates to be in such
denominations or amounts, as the case may be, as such Company Preferred
Shareholders or the managing
underwriter(s), if any, may reasonably request and registered in such names as
such Company Preferred Shareholders or managing underwriter(s), if any, may
request;

(c) provide a transfer agent and registrar for all such Registrable Securities,
and a CUSIP number for the Registrable Securities, not later than the effective
date of such Registration Statement;

(d) if requested, cause to be delivered, immediately prior to the pricing of any
underwritten offering, letters from Parent’s independent registered public
accountants addressed to each underwriter stating that such accountants are
independent public accountants within the meaning of the Securities Act and the
applicable rules and regulations adopted by the Commission thereunder, and
otherwise in customary form and covering such financial and accounting matters
as are customarily covered by letters of the independent registered public
accountants delivered in connection with underwritten public offerings;

(e) in connection with any underwritten offering of Registrable Securities,
cause the Company’s counsel to timely deliver to the transfer agent (to the
extent applicable), the managing underwriter(s) and such Company Preferred
Shareholders, an opinion and negative assurance letter, each in form and
substance as is customarily given in connection with the registration and
offering of equity securities;

(f) comply with all applicable laws related to such Registration Statement and
offering and sale of securities covered by such Registration Statement and all
applicable rules and regulations of Governmental Authorities in connection
therewith (including, without limitation, the Securities Act and the Exchange
Act);

(g) use its reasonable best efforts to prevent the issuance of any stop order or
other suspension of effectiveness of such Registration Statement and, if such
order is issued, to obtain the withdrawal of such order at the earliest
practicable time, and Parent shall immediately notify all Company Preferred
Shareholders and managing underwriter(s), if any, of the issuance of such order
and the resolution thereof; and

(h) with respect to Section 4.3(c)(i) hereof, promptly respond to any and all
comments received from the Commission, with a view towards causing each
Registration Statement or any amendment thereto to be declared effective by the
Commission as soon as practicable and shall file an acceleration request as soon
as practicable following the resolution or clearance of all Commission comments
or, if applicable, following notification by the Commission that any such
Registration Statement or any amendment thereto will not be subject to review.

 

28



--------------------------------------------------------------------------------

ARTICLE VI

INDEMNIFICATION AND CONTRIBUTION

Section 6.1 Indemnification by Parent. Parent agrees to indemnify and hold
harmless to the fullest extent permitted by law each Company Common Shareholder,
Company Preferred Shareholder, Founder, each other Registrable Securityholder,
each of the foregoing’s respective officers, employees, affiliates, directors,
partners, members, attorneys and agents, and each person, if any, who controls a
Company Common Shareholder, Company Preferred Shareholder, Founder and each
other holder of Registrable Securities (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) (each, a “Registrable
Securityholder Indemnified Party”), from and against any expenses, losses,
judgments, claims, damages, liabilities or actions, whether joint or several,
arising out of or based upon any untrue statement or allegedly untrue statement
of a material fact contained in any Registration Statement under which the sale
of such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or supplement to such Registration
Statement, or arising out of or based upon any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or any violation or alleged violation by
Parent of the Securities Act, the Exchange Act or other applicable federal,
state, “blue sky” or common law or any rule or regulation promulgated thereunder
applicable to Parent and relating to action or inaction required of Parent in
connection with any such Registration. Parent shall promptly reimburse the
Registrable Securityholders Indemnified Party for any legal and any other
expenses reasonably incurred by such Registrable Securityholders Indemnified
Party in connection with investigating and defending any such expense, loss,
judgment, claim, damage, liability or action; provided, however, that Parent
will not be liable to any Registrable Securityholder Indemnified Party in any
such case to the extent that any such expense, loss, judgment, claim, damage,
liability or action arises out of or is based upon any untrue statement or
allegedly untrue statement or omission or alleged omission made in any such
Registration Statement, any preliminary prospectus, final prospectus, or summary
prospectus, or any such amendment or supplement, in reliance upon and in
conformity with information furnished to Parent, in writing, by such Registrable
Securityholder Indemnified Party expressly for use therein. Parent also shall
indemnify any Underwriter of the Registrable Securities, their officers,
affiliates, directors, partners, members and agents and each person who controls
such Underwriter on substantially the same basis as that of the indemnification
provided above in this Section 7.1.

Section 6.2 Indemnification by the Registrable Securityholders. Each selling
Registrable Securityholder will, in the event that any Registration of any
Registrable Securities held by such selling holder is being effected under the
Securities Act pursuant to this Agreement, indemnify and hold harmless Parent,
each of its directors and officers and each Underwriter, if any, and each other
selling holder and each other person, if any, who controls another selling
holder or such Underwriter within the meaning of the Securities Act, against any
losses, judgments, claims, damages, liabilities or actions, whether joint or
several, insofar as such losses, judgments, claims, damages, liabilities or
actions arise out of or are based upon any untrue statement or allegedly untrue
statement of a material fact contained in any Registration Statement under which
the sale of such Registrable Securities was registered under the Securities

 

29



--------------------------------------------------------------------------------

Act, any preliminary prospectus, final prospectus or summary prospectus
contained in the Registration Statement, or any amendment or supplement to the
Registration Statement, or arise out of or are based upon any omission or the
alleged omission to state a material fact required to be stated therein or
necessary to make the statement therein not misleading, if the statement or
omission was made in reliance upon and in conformity with information furnished
in writing to Parent by such selling holder expressly for use therein, and shall
reimburse Parent, its directors and officers, and each other selling holder or
controlling person for any legal or other expenses reasonably incurred by any of
them in connection with investigation or defending any such loss, judgment,
claim, damage, liability or action. Each selling holder’s indemnification
obligations hereunder shall be several and not joint and shall be limited to the
amount of any net proceeds actually received by such selling holder (after
payment of any underwriting fees, discounts, commissions or taxes).

Section 6.3 Conduct of Indemnification Proceedings. Promptly after receipt by
any Person of any notice of any loss, judgment, claim, damage, liability or
action in respect of which indemnity may be sought pursuant to Section 6.1 or
6.2, such Person (the “Indemnified Party”) shall, if a claim in respect thereof
is to be made against any other Person for indemnification hereunder, notify
such other Person (the “Indemnifying Party”) in writing of the loss, judgment,
claim, damage, liability or action; provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually prejudiced by such failure. If the Indemnified
Party is seeking indemnification with respect to any claim or action brought
against the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such claim or action, and, to the extent that it wishes, jointly
with all other Indemnifying Parties, to assume control of the defense thereof
with counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling Persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.

 

30



--------------------------------------------------------------------------------

Section 6.4 Contribution.

(a) If the indemnification provided for in the foregoing Sections 6.1, 6.2 and
6.3 is unavailable to any Indemnified Party in respect of any loss, judgment,
claim, damage, liability or action referred to herein, then Parent (including,
for this purpose, any contribution made by or on behalf of any officer of Parent
who signed any relevant Registration Statement and any controlling person of
Parent within the meaning of the Securities Act) and each Registrable
Securityholder whose Registrable Securities are included in the relevant
Registration Statement (including, for this purpose, any contribution made by or
on behalf of such Registrable Securityholder, shall contribute to the loss,
judgment, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the Parent and the Registrable
Securityholders in connection with the actions or omissions which resulted in
such loss, judgment, claim, damage, liability or action, as well as any other
relevant equitable considerations. The relative fault of any Indemnified Party
and any Indemnifying Party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such Parent or such Registrable Securityholder and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

(b) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6.4 were determined Pro Rata or by any
other method of allocation which does not take account of the equitable
considerations referred to in Section 6.4(a).

(c) The amount paid or payable by an Indemnified Party as a result of any loss,
judgment, claim, damage, liability or action referred to in Section 6.4(a) shall
be deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 6.4, no Registrable Securityholder shall be required
to contribute any amount in excess of the dollar amount of the net proceeds
(after payment of any underwriting fees, discounts, commissions or taxes)
actually received by such holder from the sale of Registrable Securities that
gave rise to such contribution obligation. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. This Section 6.4 is intended to supersede any
right to contribution under the Securities Act, the Exchange Act or otherwise.

ARTICLE VII

RULE 144 REPORTING

Section 7.1 Rule 144. Parent covenants that it shall file any reports required
to be filed by it under the Securities Act and the Exchange Act and shall take
such further action as the Registrable Securityholders may reasonably request,
all to the extent required from time to time to enable such holders to sell
Registrable Securities without Registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 under the Securities Act, as
such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission. The foregoing shall in no way reduce the
rights of Registrable

 

31



--------------------------------------------------------------------------------

Securityholders hereunder relating to effect any registrations without limiting
the foregoing, Parent agrees at its cost and expense to use its reasonable best
efforts to: (i) make and keep available current public information about Parent
in compliance with Rule 144(c) under the Securities Act; (ii) file with the
Commission in a timely manner all reports and other documents the Company may be
required to filed under the Exchange Act; and (iii) furnish to each Registrable
Securityholder, promptly upon request, a written statement by Parent as to its
compliance with the reporting requirements of the Exchange Act.

ARTICLE VIII

TERMINATION; MERGERS AND RECAPITALIZATIONS

Section 8.1 Termination. This Agreement shall terminate (a) with respect to the
Company Common Shareholders and the Company Preferred Shareholders, on the date
when the Company Common Shareholders and the Company Preferred Shareholders,
together, hold a number of shares of Common Stock that is less than ten percent
(10%) of the number of outstanding shares of Common Stock and (b) with respect
to all parties, on the date of a Change of Control or Reorganization Event of
Parent; provided, however, that, in either case, (i) the rights conferred to the
Company Common Shareholders and the Company Preferred Shareholders by Articles
IV and V of this Agreement shall survive until the Company Common Shareholders
and the Company Preferred Shareholders no longer own any shares of Common Stock,
(ii) the rights conferred to the Founders by Article IV and Article V of this
Agreement shall survive until the Founders no longer own any shares of Common
Stock or Founder Warrants, (iii) the provisions of Article VI shall survive any
termination and (iv) the rights conferred to the Company Common Shareholder, the
Company Preferred Shareholders and the Founders by Section 3.4 shall survive any
termination.

Section 8.2 Mergers and Recapitalizations.

(a) Parent shall not, directly or indirectly, effect a Charge of Control or
Reorganization Event of Parent in which the Parent shall not be the surviving
entity unless the proposed surviving entity shall, prior to effecting a Change
of Control or Reorganization Event of Parent, agree in writing to assume the
obligations of the Parent under this Agreement, and for that purpose references
hereunder to “Registrable Securities” shall be deemed to be references to the
securities that the Registrable Securityholders would be entitled to receive in
exchange for Registrable Securities under the terms of any such effect a Change
of Control or Reorganization Event of Parent; provided, however, that the
provisions of this Section 8.2 shall not apply in the event of any merger,
consolidation, or reorganization in which the Parent is not the surviving
corporation if all the Registrable Securityholders are entitled to receive in
exchange for their Registrable Securities consideration consisting solely of
(A) cash, (B) securities of the acquiring corporation that may be immediately
sold to the public without registration under the Securities Act, or (C) a
combination of both.

(b) If, and as often as, there is any change in the Common Stock by way of a
stock split, combination, stock dividend, reclassification, or the like, or
through a merger, consolidation, reorganization or recapitalization, or by any
other means, appropriate adjustment shall be made in the provisions hereof so
that the rights and privileges granted hereby to the Registrable Securityholders
with respect to the Registrable Securities shall not be diminished or adversely
affected.

 

32



--------------------------------------------------------------------------------

(c) If requested by the Registrable Securityholders, the proposed surviving
entity to any Change of Control or Reorganization Event of Parent (if other than
Parent) pursuant to Section 8.2(a) above shall further evidence such surviving
entity’s obligations under this Section 8.2 by executing and delivering to the
Registrable Securityholders a written agreement to such effect in form and
substance satisfactory to the Registrable Securityholders.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Charter and Bylaws. The parties hereto shall take or cause to be
taken all lawful action necessary to ensure at all times as of and following the
Closing that the certificate of incorporation and by-laws of Parent are not
inconsistent with the provisions of this Agreement or the transactions
contemplated hereby.

Section 9.2 Other Registration Rights. Parent represents and warrants that other
than the Registrable Securityholders pursuant to this Agreement and pursuant to
Section 3 of the Co-Sale Agreement, no Person has any right to require Parent to
register any Common Stock for sale or to include Common Stock in any
Registration filed by Parent for the sale of Common Stock for its own account or
for the account of any other Person.

Section 9.3 Assignment; No Third Party Beneficiaries. This Agreement and the
rights, duties and obligations of Parent hereunder may not be assigned or
delegated by Parent in whole or in part. Subject to Article III hereof, this
Agreement and the rights, duties and obligations of the parties hereunder may be
freely assigned or delegated by such parties in conjunction with and to the
extent of any Transfer of Registrable Securities by any such holder. This
Agreement and the provisions hereof shall be binding upon and shall inure to the
benefit of each of the parties and their respective successors and the Permitted
Transferees. This Agreement is not intended to confer any rights or benefits on
any Persons that are not party hereto other than as expressly set forth in
Article VI and this Section 9.3.

Section 9.4 Notices. All notices, demands, requests, consents, approvals or
other communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be mailed, postage prepaid by registered or certified mail, delivered
by reputable courier service with charges prepaid, personally delivered or
transmitted, confirmed facsimile or email with immediate telephone confirmation
thereafter, addressed as set forth below or to such other address as such party
shall have specified most recently by written notice. Notice shall be deemed
given on the date of delivery or transmission if personally delivered or
transmitted by facsimile or email; provided, however, that if such delivery or
transmission is not on a Business Day or is after normal business hours, then
such notice shall be deemed given on the next Business Day. Notice sent by
courier shall be deemed given on the next Business Day following timely delivery
of such notice to a reputable air courier service with an order for next-day
delivery. Notice sent by mail shall be deemed given at the earlier of its
receipt and 72 hours after the same has been deposited in a regularly maintained
receptacle for the deposit of U.S. mail.

 

33



--------------------------------------------------------------------------------

To Parent prior to the Closing:

Polaris Acquisition Corp.

2200 Fletcher Ave

4th Floor

Fort Lee, New Jersey 07024

Attention: Jerry Stone

Telecopy: (800) 705-6045

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Andrew J. Nussbaum

Telecopy: (212) 403-2000

To Parent after the Closing:

Hughes Telematics, Inc.

41 Perimeter Center East, Suite 400

Atlanta, Georgia 30346

Attention: Chief Financial Officer

Telecopy: (770) 391-6426

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Gregory A. Fernicola

Telecopy: (917) 777-2918

To the Company Common Shareholders, to the addresses of such Company Common
Shareholders on Schedule I hereto.

To the Company Preferred Shareholders, to the addresses of such Company
Preferred Shareholders on Schedule II hereto.

To the Founders, to the addresses of such Founders on Schedule III hereto.

Notwithstanding the foregoing, all notices and other communications to a
Registrable Securityholder relating to a specific Registration Statement in
which such holder is included as selling securityholders may be given by Parent
by e-mail transmission to the e-mail addresses furnished by such holder to
Parent pursuant to Articles IV and V hereof.

Section 9.5 Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu

 

34



--------------------------------------------------------------------------------

of any such invalid or unenforceable term or provision, the parties hereto
intend that there shall be added as a part of this Agreement a provision as
similar in terms to such invalid or unenforceable provision as may be possible
that is valid and enforceable.

Section 9.6 Counterparts. This Agreement may be executed in multiple
counterparts (including by facsimile or .pdf), each of which shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument. This Agreement shall become effective when each party hereto shall
have received counterparts hereof signed by all of the other parties hereto.

Section 9.7 Entire Agreement. This Agreement (including all agreements entered
into pursuant hereto and all certificates and instruments delivered pursuant
hereto and thereto) constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede all prior and contemporaneous
agreements, representations, understandings, negotiations and discussions
between the parties, whether oral or written, including Exhibit F to the Merger
Agreement (the Amended Term Sheet for Parent Shareholders’ Agreement).

Section 9.8 Modifications and Amendments. Upon the approval of the
Majority-in-interest of the Company Common Shareholders, Parent may amend or
modify any term or provision of this Agreement affecting the rights of the
Company Common Shareholders hereunder (other than any extension or other
increase of the Transfer restrictions set forth in Section 3.1 hereof). Upon the
approval of the Majority-in-interest of the Founders, Parent may amend or modify
any term or provision of this Agreement affecting the rights of the Founders
hereunder. Upon the approval of any Company Preferred Shareholder holding Common
Stock with a RH Fair Market Value of at least $1,000,000, Parent may amend or
modify any term or provision of this Agreement affecting the rights of such
Company Preferred Shareholder hereunder.

Section 9.9 Joinder. Prior to any Transfer to any Permitted Transferee, such
Permitted Transferee must join this Agreement as a Company Common Shareholder, a
Company Preferred Shareholder or Founder, as the case may be (which status shall
be the same as the transferring securityholder), with the respective rights,
duties and obligations of a Company Common Shareholder, a Company Preferred
Shareholder or Founder under this agreement, as the case may be, by executing a
joinder to this Agreement in which such Permitted Transferee shall agree to be
either a Company Common Shareholder, a Company Preferred Shareholder or Founder,
as the case may be, for all purposes of this Agreement. Upon the execution and
delivery of any such joinder, Schedule I, Schedule II or Schedule III, as the
case may be, shall be revised accordingly. Any such joinder and revision to
Schedule I, Schedule II or Schedule III shall not be deemed to be an amendment
of this Agreement.

Section 9.10 Titles and Headings. Titles and headings of articles and sections
of this Agreement are for convenience only and shall not affect the construction
of any provision of this Agreement.

Section 9.11 Waivers and Extensions. Subject to Section 3.2(b), Parent may waive
any of the Transfer restrictions set forth in Section 3.1, 3.2 and 3.3 hereof.
The Majority-in-interest of the Company Common Shareholders or Founders may
waive any right of the

 

35



--------------------------------------------------------------------------------

Company Common Shareholders or Founders, respectively, or any breach or default
of Parent with respect to the Company Common Shareholders or Founders,
respectively. Each Company Preferred Shareholder may waive any right, breach or
default hereunder with respect to such Company Preferred Shareholder. Any waiver
made pursuant to this Section 9.11 will not be effective against the waiving
party unless it is in writing, is signed by such party and specifically refers
to this Agreement. Waivers may be made in advance or after the right waived has
arisen or the breach or default waived has occurred. Any waiver may be
conditional. No waiver of any breach of any agreement or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach thereof
or of any other agreement or provision herein contained. No waiver or extension
of time for performance of any obligations or acts shall be deemed a waiver or
extension of the time for performance of any other obligations or acts.
Notwithstanding anything to the contrary in this Section 9.11, the obligations
of Apollo set forth in Section 2.3 may not be waived without approval by a
Majority-in-interest of the Founders.

Section 9.12 Remedies Cumulative. In the event that Parent fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, the Company Common Shareholders, the Company Preferred Shareholders,
the Founders, any Registrable Securityholder or the respective successors and
permitted assignees of the foregoing may proceed to protect and enforce its
rights by suit in equity or action at law, whether for specific performance of
any term contained in this Agreement or for an injunction against the breach of
any such term or in aid of the exercise of any power granted in this Agreement
or to enforce any other legal or equitable right, or to take any one or more of
such actions, without being required to post a bond. None of the rights, powers
or remedies conferred under this Agreement shall be mutually exclusive, and each
such right, power or remedy shall be cumulative and in addition to any other
right, power or remedy, whether conferred by this Agreement or now or hereafter
available at law, in equity, by statute or otherwise.

Section 9.13 Governing Law. This Agreement shall be governed by, interpreted
under and construed in accordance with the internal laws of the State of New
York applicable to agreements made and to be performed within the State of New
York, without giving effect to any choice-of-law provisions thereof that would
compel the application of the substantive laws of any other jurisdiction.

Section 9.14 Waiver of Trial by Jury. Each party hereby irrevocably and
unconditionally waives the right to a trial by jury in any action, suit,
counterclaim or other proceeding (whether based on contract, tort or otherwise)
arising out of, connected with or relating to this Agreement, the transactions
contemplated hereby, or the actions of the Company Common Shareholders, the
Company Preferred Shareholders and the Founders in the negotiation,
administration, performance or enforcement hereof.

Section 9.15 Effectiveness. This Agreement shall be effective upon, and is
subject to, the Closing. In the event that the Merger Agreement is terminated
prior to Closing, this Agreement shall cease to have any further power or
effect.

Section 9.16 Exclusive Jurisdiction. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby may only be brought
in any federal or state

 

36



--------------------------------------------------------------------------------

court located in the County and State of New York, and each of the parties
hereby consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction or any such court. Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 9.4 shall be deemed effective service of process on such party.

Section 9.17 Construction. The headings and other captions in this Agreement are
for convenience and reference only and shall not be used in interpreting,
construing or enforcing any provision of this Agreement. This Agreement shall be
deemed to have been drafted by both Parent and the Registrable Securityholders
and shall not be construed against either party as the principal draftsperson
hereof. Any reference to any federal, state, local or foreign statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder and any applicable common law, unless the context requires otherwise.
The word “including” shall mean including, without limitation, and is used in an
illustrative sense rather than a limiting sense. Terms used with initial capital
letters will have the meanings specified applicable to singular and plural forms
for all purposes of this Agreement. Reference to any gender will be deemed to
include all genders and neutral form.

[Signature Pages Follow]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first written
above.

 

POLARIS ACQUISITION CORP. By:   /s/ Jerry Stone   Name: Jerry Stone   Title:

[Signature Page to the Shareholders’ Agreement]

 

S-1



--------------------------------------------------------------------------------

FOUNDERS: BYRON BUSINESS VENTURES XX, LLC By:   /s/ Marc Byron   Name: Marc
Byron   Title: PRAESUMO PARTNERS, LLC By:   /s/ Lowell Kraff   Name: Lowell
Kraff   Title: MOORE HOLDINGS, LLC By:   /s/ David Moore   Name: David Moore  
Title: VINCO VINCERE VICI VICTUM LLC By:   /s/ Jerry Stone   Name: Jerry Stone  
Title:

/s/ David F. Palmer David F. Palmer

[Signature Page to the Shareholders’ Agreement]

 

S-2



--------------------------------------------------------------------------------

MERITAGE FARMS LLC By:   /s/ Walter Mclallen   Name: Walter Mclallen   Title:
Managing Member CLOOBECK COMPANIES, LLC By:   /s/ Stephen J. Cloobeck   Name:
Stephen J. Cloobeck   Title: Manager GRANITE CREEK PARTNERS, L.L.C. By:   /s/
Brian B. Boorstein   Name: Brian B. Boorstein   Title: Managing Member HARTZ
CAPITAL INVESTMENTS LLC By:   HARTZ CAPITAL, INC., its manager By:   /s/
Jonathan B. Schindel   Name: Jonathan B. Schindel   Title: General Counsel and
Secretary ODESSA, LLC By:   /s/ Paul Orlin   Name: Paul Orlin   Title:

[Signature Page to the Shareholders’ Agreement]

 

S-3



--------------------------------------------------------------------------------

ROXBURY CAPITAL GROUP LLC INCENTIVE SAVINGS PLAN By:   /s/ Stuart Oran   Name:
Stuart Oran   Title: Trustee

[Signature Page to the Shareholders’ Agreement]

 

S-4



--------------------------------------------------------------------------------

COMPANY COMMON SHAREHOLDERS: COMMUNICATIONS INVESTORS LLC By:   /s/ Andrew
Africk   Name: Andrew Africk   Title: Manager

/s/ Jeffrey Leddy Jeffrey Leddy /s/ Erik Goldman Erik Goldman /s/ Robert Lewis
Robert Lewis /s/ Craig Kaufmann Craig Kaufmann /s/ Kevin Link Kevin Link /s/
Charles M. Link, II Charles Link

[Signature Page to the Shareholders’ Agreement]

 

S-5



--------------------------------------------------------------------------------

/s/ Frederick Blumer Frederick Blumer /s/ Art McMahon Art McMahon /s/ Andrew
Africk Andrew Africk /s/ Matthew Nord Matthew Nord /s/ Keith Schneider Keith
Schneider

 

JEFFREY A. LEDDY GRANTOR RETAINED ANNUITY TRUST By:   /s/ Megan Leddy   Name:
Megan Leddy   Title: Trustee BLUMER FAMILY LLC By:   /s/ Frederick T. Blumer  
Name: Frederick T. Blumer   Title: CEO

[Signature Page to the Shareholders’ Agreement]

 

S-6



--------------------------------------------------------------------------------

[INTENTIONALLY OMITTED]

[Signature Page to the Shareholders’ Agreement]

 

S-7



--------------------------------------------------------------------------------

COMPANY PREFERRED SHAREHOLDERS: HUGHES COMMUNICATIONS, INC By:   /s/ Dean A.
Manson   Name: Dean A. Manson   Title: SVP, General Counsel & Secretary THE
HARTFORD CAPITAL APPRECIATION II FUND By: WELLINGTON MANAGEMENT COMPANY, LLP, as
investment adviser By:   /s/ Steven M. Hoffman   Name: Steven M. Hoffman  
Title: Vice President and Counsel HARTFORD GROWTH OPPORTUNITIES HLS FUND By:
WELLINGTON MANAGEMENT COMPANY, LLP, as investment adviser By:   /s/ Steven M.
Hoffman   Name: Steven M. Hoffman   Title: Vice President and Counsel THE
HARTFORD GROWTH OPPORTUNITIES FUND By: WELLINGTON MANAGEMENT COMPANY, LLP, as
investment adviser By:   /s/ Steven M. Hoffman   Name: Steven M. Hoffman  
Title: Vice President and Counsel

[Signature Page to the Shareholders’ Agreement]

 

S-8



--------------------------------------------------------------------------------

APOLLO INVESTMENT FUND V (PLASE), L.P. By:  

APOLLO ADVISORS V, L.P.,

its general partner

By:  

APOLLO CAPITAL MANAGEMENT INC.,

its general partner

By:   /s/ Andrew Africk   Name: Andrew Africk   Title: VP

[Signature Page to the Shareholders’ Agreement]

 

S-9



--------------------------------------------------------------------------------

Schedule I

Schedule of

Company Common Shareholders

 

Schedule I-1



--------------------------------------------------------------------------------

Schedule II

Schedule of

Company Preferred Shareholders

 

Schedule II-1



--------------------------------------------------------------------------------

Schedule III

Schedule of

Founders

 

Schedule III-1



--------------------------------------------------------------------------------

Schedule IV

Required Holders

 

Schedule IV-1